         Case 1:94-cr-00313-CSH Document 882 Filed 05/06/20 Page 1 of 2




Dear Counsel:

I am a Senior United States District Judge and the trial judge in the captioned case. I write this e-mail
from my home in ########, rather than my chambers in New Haven (where I am presently posted, in the
D. Ct.), because the courthouse is effectively shut down owing to the virus.

As your files will reflect, Defendants Rodriguez and Camacho are currently scheduled to be re-sentenced,
following the Court's vacating of their original convictions and sentences under section 924(c). Virus-
related restrictions make it necessary to conduct the necessary re-sentencing hearings by means
of telephone conferences. I am told that Rodriguez's hearing is scheduled for 11 a.m. on May 7.
Camacho's hearing is scheduled for 1:00 p.m. on that day.

 I will be telephoning from home In order to participate in and preside over those hearings. I need to be
given the number or numbers I must use to join the conference. Please e-mail those numbers to me
at the above e-mail address: #########.com.

Arrangements must be made to have a court reporter participate in the telephone conference so that a
transcript of the hearing is made. During each hearing, I will hear, first, from counsel for the Government,
then from counsel for the Defendant, and then from the Defendant himself (if he wishes to be heard).
Counsel for the parties may then respond, if so advised. The Court will re-sentence Defendants after
considering the entire record and all that has been said at the hearings. The transcripts of the hearings
should be ordered on an expedited basis, the Government to bear the cost.

Conducting a sentencing hearing in this way is not ideal, but the circumstances require it, and with the
care and good will of all concerned, the cause of justice will be served. Every participant at the hearings
should be sure to introduce themselves before speaking, and thereafter speak loudly and somewhat more
slowly than they would ordinarily. I ask for this in order that everyone at the hearing hears everything that
everyone else says, and an accurate transcript of the proceeding will be achieved.



AT & T Conference Call number:
(888) 363 – 4749
Access Code - 5216477

This e-mail should be understood as an Order of the Court. It will be docketed as such.

Dated: New Haven, Connecticut -- May 5, 2020

CHARLES S. HAIGHT, JR.
         Case 1:94-cr-00313-CSH Document 882 Filed 05/06/20 Page 2 of 2


Senior United States District Judge    




I

   
